PER CURIAM
Respondent’s and respondent - cross-petitioner’s motions for reconsideration of the orders denying the petitions for attorney fees on the basis that the petitions are premature under ORS 197.850(12) are allowed. There is no authority for an award of attorney fees by the Court of Appeals in ORS chapter 197. The petitions for attorney fees are denied.
The motion to remand to LUBA for LUBA to rule on the petitions for attorney fees filed with LUBA is denied. There is no authority under ORS 197.850 for the court to remand the case for that purpose.
The motions for reconsideration are allowed; the petitions for attorney fees are denied; and the motion to remand to LUBA is denied.